DETAILED ACTION
This action is made Non-Final and is being handled by Examiner James H. Miller. Examiner Miller is located in Dallas, Texas, in the central time zone (CST) and can be reached by email at James.Miller1@uspto.gov or by telephone at (469) 295-9082.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDSs) filed on Jun. 6, 2019, and Apr. 10, 2020, were filed before the mailing of a first office action on the merits and therefore, are in compliance with the provisions of 37 CFR 1.97(b)(3). Accordingly, the IDSs have been considered.
Claim Status
This action is in reply to the new Application filed Jun. 6, 2019. The status of claims is as follows: Claims 1–20 are pending and have been examined with Claims 1, 15, and 17 in independent form.
Examiner’s Statement of Eligibility Under 35 U.S.C. § 101
	The pending claims are directed to a statutory category, recite an abstract idea exception, but integrate the abstract idea exception into a practical application in some other meaningful way. MPEP 2106.05(e). The pending claims recite “generate in the library learned automatic teller machine parameters from the cash parameters and from the video images collected from the automatic teller machine over time” in each of the pending claims which is a practical application. Applicant’s Specification explains that “the See Diamond v. Diehr, 450 U.S. 175, 188, 209 USPQ2d 1, 9 (1981) ("a new combination of steps in a process may
be patentable even though all the constituents of the combination were well known and
in common use before the combination was made"); BASCOM Global Internet Servs. V.
AT&T Mobility LLC, 827 F.3d 1341, 1349, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016)
(same).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1–20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Doherty et al. (U.S. Pat. Pub. No. 2009/0201372) [“O’Doherty”].

	Regarding Claim 1, O’Doherty discloses
A method for responding to automatic teller machine activity, comprising: 
(See at least ¶¶ [0031], [0033] where an operator is alerted when fraud is detected at an ATM from changes in ATM appearance. ¶ [0001], “method”)
collecting cash parameters from a sensor in an automatic teller machine; 
(Examiner interprets “Cash parameters” as “date/time stamps, customer information, and facility information” as described in Dependent Claim 3. 
	See at least Fig. 16, which is a diagram of a transaction record containing “date and time 128,” “card information 264” (customer information), and “location code 268” (facility information). ATM Card information 264 is obtained from a card slot camera 44 and contains a customer’s name. Fig. 7.)
collecting video images from a camera positioned about the automatic teller machine; 
(See at least Fig. 4, where four wide angle cameras image the area around an ATM. The cameras collect and store video streams. ¶ [0061].)
generating a library of learned automatic teller machine parameters (combined video/transaction record) from the cash parameters and from the video images collected from the automatic teller machine over time; 
(See at least ¶ [0032], where the system connects ATM transaction and video data into a single searchable record. The “library” is “learned” because the collected images and data  to take pre-emptive action in advance of anticipated events. “[I]f the ATM and environmental cameras detect a significant amount motion over a prolonged time period without a corresponding transaction, it could indicate interference with the ATM,” causing an alert, notification of security, and the ATM ceases to function. ¶¶ [0102], [0028]. Motion without a transaction anticipates ATM interference.)
during the collecting of the video images, detecting automatic teller machine events in the collected video images based on the library of learned automatic teller machine parameters; 
(See at least ¶ [0064], where the system learns how an ATM should normally appear by capturing a still picture from each of the cameras during initial setup/installation. During operation, the system captures new video of the ATM and using image processing techniques known in the art, determines whether any changes to ATM appearance are identified, which indicates tampering. ¶ [0063], Fig. 15.)
assigning response rules for responding to the detected automatic teller machine events; and 
(See at least Fig. 14, step 226, and associated text ¶¶ [0096] & [0097], where a difference between the before or after image of the ATM exceeds a threshold, a change alarm is generated.)
sending the response rules to a host computer connected to the automatic teller machine and 

directing the host computer to take action according to the response rules.
(See at least ¶ [0090] where the image is flagged to be saved. ¶ [0030]. “Upon detection of a discernable alteration to monitored aspects of the machine, security is notified and the machine ceases to function.” ¶ [0028].)

Regarding Claim 2, O’Doherty discloses
The method of claim 1 and generating the library of the learned automatic teller machine parameters as explained above.
O’Doherty further discloses
wherein the generating the library of the learned automatic teller machine parameters comprises correlating the collected cash parameters with the collected video images.  
(See at least ¶ [0032], where the system correlates ATM transaction and video data into a single searchable record.)

Regarding Claim 3, O’Doherty discloses
The method of claim 1 and the cash parameters as explained above.
O’Doherty further discloses
wherein the cash parameters comprise at least one of: time/date stamps, customer information, and facility information.  
(See at least Fig. 16, which is a diagram of a transaction record containing “date and time 128,” “card information 264” (customer information), and “location code 268” (facility information). ATM Card information 264 is obtained from a card slot camera 44 and contains a customer’s name. Fig. 7.)

Regarding Claim 4, O’Doherty discloses
The method of claim 3 and the customer information as explained above.
O’Doherty further discloses
wherein the customer information comprises at least one of: customer identification, 
(Card information 264 is obtained from a card slot camera 44, the card containing a customer’s name. Fig. 7. “The card slot camera (44) is used to link the card ( 40) used with the user. ¶ [0060]. The use of “at least one of” is interpreted as requiring only one of the limitations. Limitations not explicitly rejected are indicated by 

Regarding Claim 5, O’Doherty discloses
The method of claim 3 and the facility information as explained above.
O’Doherty further discloses
wherein the facility information comprises at least one of: location, 
(See at least Fig. 16, where the transaction record contains “location code 130.” The use of “at least one of” is interpreted as requiring only one of the limitations. Limitations not explicitly rejected are indicated by 
Regarding Claim 6, O’Doherty discloses
The method of claim 1 as explained above.
O’Doherty further discloses
further comprising defining event templates by detecting patterns in the video images and the cash parameters collected from the automatic teller machine over time.
(See at least ¶ [0091] where a saved ATM image is used as a template to detect a change in appearance of the ATM over time. [I]f the ATM and environmental cameras detect a significant amount motion over a prolonged time period without a corresponding transaction, it could indicate interference with the ATM.” ¶ [0102].)

Regarding Claim 7, O’Doherty discloses
The method of claim 6 and the patterns as explained above.
O’Doherty further discloses
wherein the patterns comprise at least one of: 
(See at least ¶¶ [0031], [0033] where an operator is alerted when fraud is detected at an ATM from changes in ATM appearance. The use of “at least one of” is interpreted as requiring only one of the limitations. Limitations not explicitly rejected are indicated by 


Regarding Claim 8, O’Doherty discloses
The method of claim 6 and the assigning response rules as explained above.
O’Doherty further discloses
wherein the assigning response rules [triggering alert] comprises defining the response rules corresponding to the event templates.  
(See at least ¶ [0102] where the transaction detection module 100 and camera determine whether a card is present by comparing the present image to a template. [I]f the ATM and environmental cameras detect a significant amount motion over a prolonged time period without a corresponding transaction, it could indicate interference with the ATM.” Id. Interference with the ATM triggers an alert. ¶ [0031].) 

Regarding Claim 9, O’Doherty discloses
The method of claim 8 and the response rules as explained above.
O’Doherty further discloses
wherein the response rules comprise alerting at least one of: 
(See at least ¶ [0028] where, “Upon detection of a discernable alteration to monitored aspects of the machine, security is notified and the machine ceases to function.” The use of “at least one of” is interpreted as requiring only one of the limitations. Limitations not explicitly rejected are indicated by 



Regarding Claim 10, O’Doherty discloses
The method of claim 6 and the detecting automatic teller machine events as explained above.
O’Doherty further discloses
wherein the detecting automatic teller machine events comprises identifying the automatic teller machine activity that matches the event template.  
(See at least ¶ [0091] where a saved ATM image is used as a template to detect a change in appearance of the ATM over time. If the images match, no change in appearance was detected. ¶ [0102] where the transaction detection module 100 and camera determine whether a card is present by comparing the present image to a template. [I]f the ATM and environmental cameras detect a significant amount motion over a prolonged time period without a corresponding transaction, it could indicate interference with the ATM.” Id. Interference with the ATM triggers an alert. ¶ [0031]. ) 

Regarding Claim 11, O’Doherty discloses
The method of claim 10 and the detecting automatic teller machine events as explained above.
O’Doherty further discloses
wherein the detecting automatic teller machine events comprises anticipating the automatic teller machine events by identifying the automatic teller machine activity that occurs prior to the automatic teller machine events.  
(See at least ¶ [0062], where the video footage “from a fixed period before activation [is] included in the record. This includes … the video of a user approaching the ATM before inserting a bank card.” (anticipating) “[I]f the ATM and environmental cameras detect a significant amount motion over a prolonged time period without a corresponding transaction, it could indicate interference with the ATM.” Id.)

Regarding Claim 12, O’Doherty discloses
The method of claim 1 and the sending the response rules to the host computer as explained above.
O’Doherty further discloses
wherein the sending the response rules to the host computer comprises directing the host computer to send an alert to at least one of: a bank system and external resources.  
(See at least Figs. 8 & 9 and associated text ¶¶ [0065], [0066], [0076], where the ATM-TV server 66 receives alarms and events 76 from the ATM 14 via the internet 61. The ATM-TV server 66 transmits an alert to a remote PC. Fig. 9, ¶ [0069].)

Regarding Claim 13, O’Doherty discloses
The method of claim 1 and the response rules as explained above.
O’Doherty further discloses
wherein the response rules comprise instructions to terminate a transaction, prevent the transaction, 
(See at least ¶ [0028], where “Upon detection of a discernable alteration to monitored aspects of the machine, security is notified and the machine ceases to function. The use of “at least one of” is interpreted as requiring only one of the limitations. Limitations not explicitly rejected are indicated by 

Regarding Claim 14, O’Doherty discloses
The method of claim 1 and the library of learned automatic teller machine parameters with the detected automatic teller machine events as explained above.
O’Doherty further discloses
further comprising updating the library of learned automatic teller machine parameters with the detected automatic teller machine events.
(See at least ¶ [0084] where new images are time stamped and enter the unprocessed image buffer (96) for assessment by the transaction detection module (100) to make the binary determination as to whether or not they were generated by the card slot camera. If they were, they are assessed by the process transaction detection module (102) to determine whether or not they should be flagged for saving. If they were not, they are then assessed by the next detection module in the hierarchy.” If the image is saved, the library of learned automatic teller machine parameters is updated.)

Regarding Claim 15, O’Doherty discloses
A computer-readable, non-transitory storage medium encoded with instructions that, when executed by a computing resource, cause the computing resource to:
(See at least ¶ [0029], Fig. 3.)
The remaining limitations of Claim 15 are not substantively different than those presented in Claim 1 and are therefore, rejected, mutatis mutandis, based on O’Doherty for the same rationale presented in Claim 1 supra.

Regarding Claim 16, O’Doherty discloses
The computer-readable, non-transitory storage medium of claim 15 and the cash parameters and the video images as explained above.
O’Doherty further discloses
wherein the cash parameters and the video images are collected simultaneously.  
(See at least ¶ [0032], ¶ [0029] “automatically” collected.)
 
Regarding Claim 17, O’Doherty discloses
A platform for responding to automatic teller machine activity, comprising: 
(See at least ¶¶ [0031], [0033] where an operator is alerted when fraud is detected at an ATM from changes in ATM appearance. ¶ [0001], “apparatus”)
a library coupled via a communication link [internet] to a sensor and a camera of an automatic teller machine to receive data therefrom; and a computing resource coupled to the library, the sensor, and the camera; 
(See at least Fig. 3, camera connect to PC 20, PC and peripherals 22, internet 24, ATM 14. Fig. 7, card slot camera 44. ¶ [0056] “sufficient amounts of storage” (library). The card slot camera sensor and cameras are connected to the ATM-TV site PC 50. ¶ [0065].)
a computer-readable storage medium comprising instructions executable by the computer resource to:
(See at least ¶ [0029], Fig. 3.)
The remaining limitations of Claim 17 are not substantively different than those presented in Claim 1 and are therefore, rejected, mutatis mutandis, based on O’Doherty for the same rationale presented in Claim 1 supra.

Regarding Claim 18, O’Doherty discloses
The platform of claim 17 and the computing resource as explained above.
O’Doherty further discloses
wherein the computing resource comprises one 
(See at least Fig. 8, where the ATM-TV computer 50 (host computer) is connected to a server PC 66 via the internet 60. The use of “one or more” is interpreted as requiring only one of the limitations. Limitations not explicitly rejected are indicated by 

Regarding Claim 19, O’Doherty discloses
The platform of claim 17 and the computing resource as explained above.
O’Doherty further discloses
wherein the computing resource comprises one [ATM] via the host computer. 
(See at least Fig. 8, where the ATM-TV computer 50 (host computer) is connected to a server PC 66 via the internet 60. The ATM-TV computer 50 is connected to an ATM 14, which is a bank system. The use of “one or more” is interpreted as requiring only one of the limitations. Limitations not explicitly rejected are indicated by 
Regarding Claim 20, O’Doherty discloses
The platform of claim 17 as explained above.
O’Doherty further discloses
further comprising a video recorder and a field switch coupled to the computer resource.
(See at least Fig. 8 and associated text ¶ [0068], where ATM video is stored in the ATM-TV site PC (video recorder). Fig. 8 displays a “broadband” connection with two internet lines. One of the lines connects to server PC 66 and the other line connects to ATM-TV-PC 50.  The “broadband” box is a switch.)
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES H MILLER whose telephone number is (469)295-9082.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JHM/

/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694